—Appeal by claimant from a decision and judgment of the Court of Claims which dismissed his claim. Claimant was a prisoner at Great Meadow Prison. He was assigned work at the cow bam and milkhouse which were outside the prison gates. On the morning of February 18, 1938, at about 6:15, he fell on his way to the cow barn and received serious injuries. It had been raining and freezing during the night and the grounds and walks were covered with ice. It was also raining and freezing at the time the accident occurred. The court below found claimant free from contributory negligence but refused to find the State guilty of actionable negligence. Whether the State was negligent in failing to furnish claimant with a reasonably safe place to work, or negligent in directing him to proceed to the cow barn in view of the prevailing icy conditions, were issues of fact. The State was not an insurer and hence there was no absolute liabilty as a matter of law. In view of all the circumstances, the inferential necessities of the work, the fact that it was still raining and freezing, and the age and apparent good health of the claimant, we think the issues as to the State’s negligence were properly resolved as issues of fact in favor of the State. Decision and judgment unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ. [197 Misc. 972.] [See post, p. 1080.]